RECEIVED

MAY 31 2019
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA
EXHIBIT “A” ,
COPY OF ORDER

Case 1:19-cv-00049-LTS-MAR Document 6-1 Filed 05/31/19 Page 1 of 3
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA
CEDAR RAPIDS DIVISION

JESSE LOUIS KAISER,

Plaintiff, No. C19-0049-LTS
VS.
JUDGMENT

ANTHONY R. MORFITT, IN A CIVIL CASE

See Ne ee ee

Defendant.

This action came before the Court. The issues have been decided and a decision has been
rendered.
ITIS ORDERED AND ADJUDGED

Plaintiff, Jesse Louis Kaiser, take nothing and this complaint is

dismissed as frivolous pursuant to 28 U.S.C. § L915(A),

 

Dated: May 6, 2019 © ROBERT L.. PHELPS
Clerk
isi des

 

(By) Deputy Clerk

Case 1:19-cv-00049-LTS-MAR_ Document 6-1 Filed 05/31/19 Page 2 of 3
IAND Version 6.2 https: fe) cane

Other Orders/Judgments

‘re denegi-bin/Dispatch.pl? 1290452 12684333

1:19-cv-00049-LTS-MAR Kaiser v. Morfit CASE CLOSED on (5/96/2019

U.S, Distriet Court
Northern Distriet of lowa

Notice of Electronic Filing

The following transaction was entered on 3/6 2019 at 2:57 PM Git:

Case Name: Kaiser v. Morfitt
Case Number: 1:19-cv-00049-LTS-M ER
Filer:

WARNING: CASE CLOSED on 05/06/2013
Document Number: 5

at

Docket Text:

JUDGMENT in favor of Defendant An: .o:1 » R Morfitt: >
Plaintiff take nothing and this compl: .it + dismisse«:

§ 1915(A). Signed by Clerk on 5/6/201:. (copy winef to ©

1:19-cv-00049-LTS-MAR Notice has been < ter: ronically mai’ -
1:19-cv-00049-LTS-MAR Notice has been ‘chivered by other res

Jesse Louis Kaiser
4609 Marsue Circle NE
Cedar Rapids, JA 52402

The following document(s) are associated wy U “s transaction:

Document deseription:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP deecfStamp_ID=1025896836 [Dale 5 2019) [Files
[Sfdaf88eef3ad953e581d562d3 34acd60687e 1% VubMe42I3 CI

2404f5e3 11 Lde28c769623afGd8Oalcced9cee 7 V73397dO20I8

‘2 fited on 5/6/2019

_ laintiff Jesse Louis Kaiser.

fous pursuant to 28 U.S.C.
. f filer) (des)

Hyer ape

1 08281-0]
:1a532d7

Case 1:19-cv-00049-LTS-MAR_ Document 6-1_ Filed 05/31/19 Page 3 of S701) 787 PM
